                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


FIREFIGHTERS’ RETIREMENT
SYSTEM, ET AL
                                                                          CIVIL ACTION

VERSUS                                                                    13-373-SDD-EWD

CITCO GROUP LIMITED, ET AL

                                           RULING

I.       Factual and Procedural Background

         Before the Court are Plaintiffs’ Objections to the Ruling Dated May 10, 2018,1

appealing the Magistrate Judge’s Ruling2 that denied Defendants’ Motion to Compel

Deposition     Responses     from   Ermanno     Unternaehrer.3    The     Citco   Defendants

(“Defendants”) have filed a Memorandum in Opposition.4 After considering the arguments

of the Parties, the Magistrate’s Ruling, and the law, the Court, for the following reasons,

affirms the ruling of the Magistrate and denies the Plaintiffs’ appeal.

         At issue is the Magistrate Judge’s May 10, 2018 Ruling, which denied the Plaintiffs’

Motion to Compel5 deposition responses from the 30(b)(6) representative of the Citco

Group. Plaintiffs argue that, in its corporate deposition, Citco Group failed to adequately

respond to questions regarding conflicts of interest between any Citco entity and the

investors. In a well-reasoned opinion, the Magistrate Judge denied the Plaintiff’s



1
  Rec. Doc. No. 667.
2
  Rec. Doc. No. 659.
3
  Rec. Doc. No. 574.
4
  Rec. Doc. No. 677.
5
  Rec. Doc. No. 574.
48477 
                                                                                   Page 1 of 4 
                                                                                               
 
discovery motion.6 The Magistrate Judge’s Ruling7 is hereby affirmed for the following

reasons.

II.      The Standard of Review

         Magistrate Judges are afforded broad discretion in ruling on discovery matters.8 A

Magistrate's order on non-dispositive matters may only be reconsidered where it has been

shown that the Magistrate Judge's order is clearly erroneous or contrary to law.9 Factual

findings are reviewed under a clearly erroneous standard and legal conclusion are

reviewed de novo.10

III.     The Magistrate’s Ruling

         The issue before the Magistrate was the responsiveness of Citco Group’s

corporate deposition responses to Subject 26 of the 30(b)(6) Notice of Deposition which

requested “[a]ny internal policies and procedures relating to the disclosure of known

conflicts of interest between any Citco entity and the investors in any fund that CFS

Cayman serves as administrator.”11

         Plaintiffs complained that counsel for Citco Group instructed its corporate

representative to not answer questions “about Citco’s conflict of interest policy and

whether it violated Citco’s policy for Citco affiliates to receive compensation from the

proceeds of an offering of an issuer of which CFS Cayman serves as the independent




6
  Rec. Doc. 659.
7
  Id.
8
  28 U.S.C. § 636(b)(1)(A); Wilkerson v. Stalder, 2011 WL 4433829, at *1 (M.D. La. Sept. 22, 2011).
9
  Id.; Fed.R.Civ.P. 72(a). Moore v. Ford Motor Co., 755 F.3d 802, 806 & n. 6 (5th Cir. 2014).
10
   Moore, 755 F.3d at 806 & n. 7, citing Alldread v. City of Grenada, 988 F.2d 1425, 1434 (5th Cir.1993).
A.M. Castle & Co. v. Byrne, 123 F.Supp.3d 895, 898 (S.D.Tex., 2015)
11
   Rec. Doc. No. 574-2, p. 5.
48477 
                                                                                               Page 2 of 4 
                                                                                                           
 
administrator and not disclose to the purchaser of the securities the amount of funds those

Citco affiliates received.”12

         The Magistrate succinctly and correctly identified the issue in dispute as follows:

“[t]he disagreement regarding [Citco Group’s] deposition comes down to (1) whether he

should be required to testify as to subsidiary Citco entities. . . (2) whether the corporate

representative should be required to answer questions regarding whether [hypothetical]

scenarios presented by Plaintiffs would violate conflict of interest policies.”13

         Regarding the scope of the deposition as noticed, the Magistrate Judge found that

“Subject 26 as originally noticed [was] overly broad and unduly burdensome and,

therefore, not proportional to the needs of the case.”14 The Court reasoned that “questions

regarding an affiliate’s conflict of interest policies and procedures are more appropriately

directed to the affiliate in question.”15 The Court finds no clear error in this conclusion.

The Magistrate Judge noted that the 30(b)(6) notice to one of the Citco Group affiliates,

CFS Cayman included a substantially similar topic.16

         Regarding the hypothetical conflict of interest questions directed to Citco Group’s

corporate representative, the Magistrate concluded that asking whether a hypothetical

scenario constitutes a conflict of interest veers into the realm of asking for expert opinion

and calls for legal conclusions. This Court agrees. The Magistrate’s ruling was well

supported by case law of persuasive authority.17 Furthermore, the question of what



12
   Rec. Doc. No. 584-2, pp. 4-5.
13
   Rec. Doc. No. 659, p. 16.
14
   Id.
15
   Id.
16
   Id.
17
   Rec. Doc. No. 659, p. 10, n. 32.
48477 
                                                                                    Page 3 of 4 
                                                                                                
 
circumstances may give rise to a conflict of interest is arguably a legal question and thus

improper for a lay witness to testify about, under the well-settled law of this Circuit.18 The

Court finds no clear error in the Magistrate’s Ruling. Thus, Plaintiffs’ appeal19 is DENIED

and the Magistrate Judge’s Ruling20 is AFFIRMED.

IV.      CONCLUSION

         For the reasons set forth above, the Plaintiffs’ Objections to the Ruling Dated May

10, 201821 is DENIED and the Magistrate Judge’s Ruling22 is hereby AFFIRMED.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on November 13, 2018.



                                                
                                             S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




18
   See Rec. Doc. No. 659, n. 33 and 34.
19
   Rec. Doc. No. 667.
20
   Rec. Doc. No. 659.
21
   Rec. Doc. No. 667.
22
   Rec. Doc. No. 659.
48477 
                                                                                    Page 4 of 4 
                                                                                                
 
